ROSS MILLER Secretary of State 204 N. Carson Street, Suite 4 Carson City, Nevada89701-4520 (775) 684-5708 Website:www.nvsos.gov ARTICLES OF INCORPORATION Filed in the office of Document Number (PURSUANT TO NRS 78) /s/ Ross Miller Ross Miller Filing Date and Time 03/26/2010 3:44 PM Secretary of State State of Nevada Entity Number E-0138622010-5 USE BLACK IN ONLY – DO NOT HIGHLIGHTABOVE SPACE IS FOR OFFICR USE ONLY 1. Name of Corporation: FuLuCai Productions Ltd. 2. Resident Agent FOR Service of Process (check only one box) [X ] Commercial Registered Agent:Paracorp Incorporated Name []Noncommercial Registered AgentOR[] Office or Position with Entity (name and address below)(name and address below) Name of Noncommercial Registered Agent OR Name of Title of Office or Other Position with Entity Street Address CityNevadaZip Code Mailing Address (if different from street address) City Nevada Zip Code 3. Shares: (number of shares Corporation is authorized to issue) Number of SharesPar valueNumber of shares With par value:200,000,000per share:$0.0001without par value:Nil 4. Names and Addresses of the Board of Directors/Trustees (each Director/Trustee must be a natural person at least 18 years of age: attach additional page if more than 3 directors/trustees) (1) James Durward Name c/o 1530 9th Ave S.E.CalgaryABT2G0T7 Street AddressCityStateZip Code 5. Purpose: (optional – see instructions) The purpose of this Corporation shall be: 6. Name, Address and Signature of Incorporator: (attach additional page if more than 1 incorporator) Caroline WinsorX/s/ Caroline Winsor NameSignature 1530-9th Ave S.E.,Calgary ABT2G0T7 AddressCityStateZip Code 7. Certificate of Acceptance of Appointment of Resident Agent: I hereby accept appointment as Resident Agent for the above named Corporation. X/s/ Nancy Gaches for Paracorp03/26/2010 Authorized signature of Registered Agent or On Behalf ofRegistered Agent EntityDate This form must be accompanied by appropriate fees.Nevada Secretary of State NRS 78 Articles Revised: 4-10-09
